DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10797499. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite the same concept: start measuring time once power is turned off, when the measured time exceeds a threshold, begin discharge of the battery down to a safe voltage level. The claims of US 10797499 are considered to be anticipatory with respect to the instant claims, as mapped below:
Instant application
US Patent 10797499
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9
Claim 5
Claim 10
Claim 6
Claim 11
Claim 6
Claim 12
Claim 1
Claim 13
Claim 1
Claim 16
Claim 7
Claim 17
Claim 7
Claim 18
Claim 7
Claim 19
Claim 13
Claim 20
Claim 7


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claim 1 is directed to: A method of discharging a battery assembly used to power at least part of an object, the method comprising: detecting when power to the object is turned off, detecting, with aid of a timer, an amount of time elapsed since the power to the object is turned off, and initiating a controlled self-discharge of the battery assembly when the amount of time exceeds a threshold length of time, wherein the controlled self-discharge of the battery assembly is performed by a self-discharging circuit electrically coupled to the battery assembly. 
The recited steps will be manually accomplished by a user of a smart phone who turns the phone off at night for 8 hours to go to sleep (“detecting when power to the object is turned off”), sets an alarm clock to wake up for 8 hours of sleep (“with aid of a timer, an amount of time elapsed since the power to the object is turned off”), then wakes up in the
morning to the preset alarm, restarts the phone and begins to use it in a normal manner
(“initiating a controlled self-discharge of the battery assembly when the amount of time exceeds a threshold length of time”). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing else is recited. Examiner recommends amending the limitations to include one or more processors to accomplish the recited method. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lampe-Onnerude et al. U.S. 7656125.

Regarding claim 1, Lampe-Onnerude discloses a method of discharging a battery assembly used to power at least part of an object, the method comprising: 
detecting when power to the object [Fig. 1, electronic device 2] is turned off [col. 5 lines 21-32]; 
detecting, with aid of a timer [Fig. 1, via detector circuit 18, col. 5 lines 7-20], an amount of time elapsed since the power to the object is turned off [col. 5 lines 32-33]; and 
initiating a controlled self-discharge of the battery assembly [Figs. 1 and 2; battery pack 14, col. 6 lines 4-12] when the amount of time exceeds a threshold length of time [col. 5 lines 33-39], wherein the controlled self-discharge of the battery assembly is performed by a self-discharging circuit [via discharge mechanism; load resistor, col. 4 lines 58-66, col. 9 lines 12-23] electrically coupled to the battery assembly [See: Lampe-Onnerude claim 1 and claim 11; col. 6 line 48 to col. 7 line 54].
Regarding claim 2, Lampe-Onnerude discloses the method of claim 1, further comprising detecting a voltage of the battery assembly during the controlled self-discharge of the battery assembly [col. 4 lines 39-49, lines 58-66].
Regarding claim 3, Lampe-Onnerude discloses the method of claim 2, further comprising terminating the controlled self-discharge of the battery assembly when the voltage reaches a threshold voltage value [col. 4 lines 39-49, lines 58-66].
Regarding claim 4, Lampe-Onnerude discloses the method of claim 3, wherein the threshold voltage value is about 50% of a nominal voltage of the battery assembly [col. 9 lines 28-39, col. 11 lines 13-30].
Regarding claim 6, Lampe-Onnerude discloses the method of claim 3, wherein the threshold voltage is configured to enable safe long-term storage of the battery assembly [col. 1 lines 29-56].
Regarding claim 7, Lampe-Onnerude discloses the method of claim 3, furthering comprising entering a hibernation mode subsequent to terminating the controlled self-discharge of the battery assembly [col. 2 line 57 to col. 3 line 11, the long storage may occur before or after completion of self-discharge described at col. 6 lines 4-12].
Regarding claim 8, Lampe-Onnerude discloses the method of claim 1, further comprising detecting when the power to the object is turned on [col. 5 lines 21-29, lines 40-53].
Regarding claim 9, Lampe-Onnerude discloses the method of claim 8, further comprising terminating the controlled self-discharge of the battery assembly when the power to the object is turned on [termination may occur whether the discharge is on or off, as long as the voltage threshold is reached, col. 6 line 48 to col. 7 line 54].
Regarding claim 10, Lampe-Onnerude discloses the method of claim 1, further comprising detecting if the battery assembly powers the at least the part of the object [col. 5 lines 30-32].
Regarding claim 11, Lampe-Onnerude discloses the method of claim 10, further comprising terminating the controlled self-discharge of the battery assembly if the battery assembly powers the at least the part of the object [termination may occur whether the discharge is on or off, as long as the voltage threshold is reached, col. 6 line 48 to col. 7 line 54].
Regarding claim 12, Lampe-Onnerude discloses the method of claim 1, wherein the self-discharging circuit comprises a self-discharging resistor [Fig. 8c, internal load resistor, external load resistor] and a control switch [FET switch circuit] connected in parallel with positive and negative terminals of the battery assembly [as seen in Fig. 8C. Col. 9 lines 12-27].
Regarding claim 13, Lampe-Onnerude discloses the method of claim 12, wherein the controlled self-discharge is initiated when the control switch is switched to a closed state and is terminated when the control switch is switched to an open state [col. 8 lines 59 to col. 9 line 11].
Regarding claim 14, Lampe-Onnerude discloses the method of claim 1, wherein the battery assembly comprises a plurality of battery cells [col. 5 lines 1-6].
Regarding claim 15, Lampe-Onnerude discloses the method of claim 1, wherein the battery assembly comprises only a single battery cell [col. 6 lines 1-6].
Regarding claim 16, Lampe-Onnerude discloses the method of claim 1, wherein the object is a movable object [col. 11 lines 13-16].
Regarding claim 20, Lampe-Onnerude discloses the method of claim 1, wherein the battery assembly is within a housing of the object [col. 1 lines 11-14].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onnerude et al. U.S. 7656125.
Regarding claim 5, Lampe-Onnerude discloses the method of claim 4, but does not disclose: wherein the threshold voltage value is about 38V.
However, Lampe-Onnerude discloses that the parameters (e.g. voltage, times etc.) depends on multiple variables, such as type of device and battery chemistry used. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the voltage threshold parameter at 38V, for the benefit of satisfying design criteria of the application at hand [col. 11 lines 13-16] and desired battery chemistry [col. 8 lines 39-58]. 
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onnerude et al. U.S. 7656125 in view of Borko  U.S. 20150266575.

Regarding claims 17-19, Lampe-Onnerude discloses the method of claim 16, but is silent on: wherein the movable object is an unmanned aerial vehicle (UAV); wherein the battery assembly is onboard the UAV; wherein the battery assembly is used to power a propulsion system of the UAV.
Borko discloses a battery powered UAV [Fig. 1, UAV 10. Par. 0002, 0036], and a system for the storage of battery powered UAVs [par. 0013]. Lampe-Onnerude and Borko are analogous devices that are powered by rechargeable batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lampe-Onnerude (e.g. as outlined in Lampe-Onnerude claim 1) with Borko’s UAV batteries for the benefit of preventing Borko’s UAV batteries from degradation during a storage state [see Lampe-Onnerude, col. 1 lines 20-40].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859